THE         ATTORNEWGE;VEXZAL
                         OFTEXAS




Honorable W. C. Lindsey     Opinion No. C- 258
Criminal mstrlct Attorney
Jefferson County Courthouse Re: Should a county clerk ac-
Beaumont, Texas                  cept for recording in the
                                 Deed Records,a certified
Attention: James M. barrls,      copy from a court of record
           Assistant             upon which the Clerk of said
                                 court ha8 stamped the court
                                 seal with a rubber stamQ,and
Dear Sir:                        related question.
          We are In receipt of your request for opinion from
this office wherein you QrOQOUnd the following two queatlons:
         “1. Should a County Clerk accept for record-
    ing In the Deed Records a certified copy from a
    court of record upon which the clerk of said court
    has stamped the court seal with a rubber stamp?
         “2.  Should a County Clerk accept for record-
    ing In the Deed Records an instrument from a sister
    state where the seal of the Notary Public has not
    been affixed but merely stamped?”
          We shall proceed to answer your questions In order
as shown above.  Your request indicate5 that some county clerks
within this atate have forwarded copies of documents certified
by them to your county clerk for flllng where the court seal
was stamped on the copy with a rubber UtamQ rather than by lm-
pressing the seal. Articles 1948 and 1966 of Vernon’s Civil
Statutes state a8 follows:
     “Art. 1948. Shall use seal
          Where In any county a joint olerk shall have
     been elected, he shall, in performing the duties of
     count clerk use the seal o
     Afffficlal          aots as
     added.I
     "Art.   1966.    Seal of the court
          Each county court shall be provided with a seal,
     having engraved thereon a star of five points In the
                            -1235-
Honorable W. C. Lindsey, page 2 (c-258)


     center, and the words, 'County Court of   ........



          Article 1966 In mandatory language requires the
county clerk to Impress the seal of the court on all pro-
cesses in order to duly authenticateofficial acts. There
1s no provision for the use of a facslmlle of the seal,
such as a rubber stamp. We therefore advise you that a
county clerk may properly refuse to accept a certified COQy
of an instrument from another court wherein the official
seal of the court was not impressed.
          In connection with your second question, we are
advised that several Instrumentsexecuted in California and
New York have been sent to Jefferson County for recording In
the Deed Records In which the notary public taking such ac-
knowledgmentused a rubber stamp which denoted his seal of
office.
          Article 6602, Vernon's Civil Statutes, specifically
enumerates those officers, both within and without this State,
who may take acknowledgmentsof Instrumentsof writing for
record In Texas. A notary public  of another state may acknowl-
edge Instrumentsto be filed for record In Texas. Article 6603,
V.C.S., requires that the notary, be he within or without Texas,
affix his seal of office thereto as follows:
          "The acknowledgmentof an Instrumentof writing
     for the purpose of being recorded shall be by the
     grantor or person who executed the same appearing
     before some officer authorized to take such acknowl-
     edgment, and stating that he had executed the same
     for the considerationand purposes therein stated;
    -landthe officer taking such acknowledgmentshall make
     a certificatethereof, sign and seal the same with    _~
     his seal of office." (Emphasisadded.)
Article 6606, V.C.S., states that:
          "An officer taking the acknowl.edgment
                                               of a deed,
     or other instrumentof writing, must place thereon
     his official certificate,signed by him and given
     under his seal of office substantiallyin form as
     hereinafter prescrlbed.d (Bnphasisadded.)
Article 6607, V.C.S., sets forth the form of the certificate
                            -1236-
Honorable W. C. Lindsey, page 3 (C-258)


of acknowledgment,as follows:
          "The form of an ordinary certificateof
     acknowledgmentmust be substantiallyas follows:
          'ItTheState of                     ,
          "'County of                       I
          "'Beforeme              here insert the name
     and character of the officerf on this day personally
     appeared -                  known to me (Or proved to
     me on the oath of             ) to be the person
     whose name is subscribed to the foregoing instrument
     and acknowledgedto me that he executed the same for
     the purposes and considerationtherein expressed.
     thls "(Seal) d;F~     under my hand and seal     of office
                                         , AJJ
                                             l   0,         .

     (Rmph~ded.)
          It Is noted that In all of the above quoted articles,
that where a seal is mentioned, it pertains  to the seal of the
particular notary public acknowledgingthe instrument. When a
notary has placed his seal of office on the instrumentof wrlt-
lng and has subst.aiiFiallycomplied with Article 6607, regarding
the form of acknowledgment,the instrument should be accepted
by a county clerk of Texas for recording In the Deed Records.
          We therefore advise you that a county clerk should
accept for recording,lnthe Deed Records an instrumentexecuted
In a sister state where the notary public taking such acknowl-
edgment used a rubber stamp to denote his seal of office if
such rubber stamp is the notary's official seal in such smte.
 P doubt exists as to the validity of such seal, the clerk
may require that the seal of the notary public of such sister
statesbe authenticated.
                           SUMMARY
          A county clerk should not accept for record-
     ing In the Deed Records a certified copy from
     another court of record where the seal of the
     court has not been affixed thereto.
          A county clerk should accept for recording
     in the Deed Records an instrument from a sister



                             -1237-
                                                        -   .




Honorable W. C. Lindsey, page 4 (C-258)


     state where the seal of the notary public con-
     forms with the requirementsof such sister state.
                             Very truly yours,
                             WAGGONER CARR
                             Attorney General

                              Byagdk"     L
                                F. C. Jack Goodman
                                Assistant

FCJG/fb
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
George Black
Howard Fender
W. E. Allen
APPROVED FOR TRE ATTORNEY GENERAL
By: Stanton Stone




                            -1238-